Citation Nr: 1237345	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to May 1995.  He apparently served with the Air Force reserves from 1995 to 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In May 2011 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In November 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

In order to address the complex medical issues in this case, the Board requested an expert medical opinion from a hematology-oncology specialist in the Veteran's Health Administration (VHA).  See 38 C.F.R. § 20.901(a)(2012).  The Board received an opinion from a specialist in hematology and oncology in June 2012.  The Board then sent the Veteran and his representative copies of the in opinion in July 2012 for their review and response.  38 C.F.R. § 20.903.  Additional written argument and medical treatise evidence was received from the Veteran in October 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran submitted additional evidence to the Board in October 2012.  In his medical opinion response form, he expressly noted that he did not waive his right to have the evidence initially reviewed by the agency of original jurisdiction (AOJ).  The law requires that the AOJ consider the evidence added to the record, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC) if the claim remains denied.  38 C.F.R. §§ 19.31, 19.37 (2012).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim of entitlement to service connection for non-Hodgkin's lymphoma, taking into account all evidence received since the July 2009 statement of the case, including the June 2012 VHA opinion and the Veteran's medical treatise evidence and written contentions submitted in October 2012.  If the claim remains denied, a SSOC should be furnished to the Veteran and his representative.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


